Citation Nr: 0112089	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-06 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for multiple myeloma. 

2.  Entitlement to special monthly pension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel



INTRODUCTION

The veteran had active service from October 1980 to September 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The RO set forth service connection for pain in the left 
buttock, hip and tailbone as a separate issue in the 
statement of the case and supplemental statement of the case.  
However, it is apparent from the evidence contained in the 
claims file that the veteran, in that respect, is seeking 
service connection for multiple myeloma.  


REMAND

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance of Act of 2000 (the Act) became law.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act, essentially, eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that the VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  The Act, furthermore, contains 
certain notification provisions, which apply in the event 
that there exists evidence that has not been obtained.

The Act provides, in relevant part:

ASSISTANCE IN OBTAINING RECORDS- (1) As part of the 
assistance provided under subsection (a), the 
Secretary shall make reasonable efforts to obtain 
relevant records (including private records) that 
the claimant adequately identifies to the Secretary 
and authorizes the Secretary to obtain.
(2) Whenever the Secretary, after making such 
reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify 
the claimant that the Secretary is unable to obtain 
records with respect to the claim. Such a 
notification shall--
(A) identify the records the Secretary is unable to 
obtain;
(B) briefly explain the efforts that the Secretary 
made to obtain those records; and (C) describe any 
further action to be taken by the Secretary with 
respect to the claim.

With respect to providing examinations, the Act provides in 
pertinent part:

MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS- (1) 
In the case of a claim for disability compensation, 
the assistance provided by the Secretary under 
subsection (a) shall include providing a medical 
examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make 
a decision on the claim.
(2) The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)--
(A) contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and
(B) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to 
make a decision on the claim.

Medical evidence associated with the claims file reflects 
that the veteran complained of pain in the back, hip and leg 
in June 1995.  Subsequently, solitary plasmacytoma of the 
left ischium was diagnosed in December 1996, which later 
developed into multiple myeloma.  

The veteran seeks service connection for multiple myeloma.  
The veteran has reported a history of pain prior to his 
discharge from service, which he believes were the symptoms 
of the early onset of his disorder at that time.  

Medical evidence suggests that the veteran has received 
treatment from numerous physicians.  The claims file contains 
statements from what appear to be treating physicians, 
including Dr. Goldberg, Dr. Hargrett, Dr. Weems, Dr. 
Phillips, and Dr. Scarborough.  The claims file contains 
records of treatment from Dr. Goldberg, Dr. Hein and Shands 
Hospital.  These were not requested by the RO and it is 
unclear that they represent the complete treatment records 
from the medical health care providers.  It is unclear 
whether any treatment records from physicians who provided 
statements on the veteran's behalf, other the Dr. Goldberg 
have been obtained.  To date, the RO does not appear to have 
requested a complete list of medical health care providers or 
requested that the veteran provide releases in order to 
obtain any additional records of treatment associated with 
the veteran's current disorder.  Additional development is 
warranted under the Act in order to secure any additional 
records of treatment.   

Finally, the veteran has not been afforded a VA examination 
to address the veteran's claim for non-service connected 
pension benefits.  Such an examination is essential, as a 
part of the development required for an appropriate 
adjudication of the veteran's claim for benefits.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that the veteran identify all 
health care providers who have provided 
the veteran with treatment for pain in 
the back and lower extremities and for 
plasmocytoma/multiple myeloma, as well as 
the dates of treatment provided by each 
of the health care providers.  The RO 
should also request that the veteran 
identify all health care providers who 
have provided the veteran with treatment 
for any medical condition during the 
early 1990's.  The RO should direct the 
veteran to include in his response dates 
of treatment and contact information for 
Dr. Goldberg, Dr. Hargrett, Dr. Weems, 
Dr. Phillips, Dr. Scarborough, Dr. Hein 
and Shands Hospital, as well as any other 
pertinent medical health care providers.  
After obtaining any necessary releases, 
the RO should attempt to obtain those 
records and associate those records with 
the claims file.  If the RO is unable to 
obtain any records identified, the RO 
should notify the veteran.

2.  The RO should also afford the veteran 
an examination to ascertain whether the 
veteran is housebound or in need of aid 
and attendance.  After reviewing the 
claims file, the examiner should proffer 
an opinion as to whether the veteran is 
confined to his home or immediate 
premises by his disabilities.  The 
examiner should also indicate whether the 
veteran is able to dress or undress 
himself or to keep himself ordinarily 
clean and presentable; requires frequent 
need of adjustment of any special 
prosthetic or orthopedic appliances which 
by reason of the particular disability 
cannot be done without aid (this will not 
include the adjustment of appliances 
which normal persons would be unable to 
adjust without aid, such as supports, 
belts, lacing at the back etc.); is 
unable to feed himself through loss of 
coordination of upper extremities or 
through extreme weakness; is unable to 
attend to the wants of nature; or has 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the veteran from the 
hazards or dangers incident to his daily 
environment.  The claims file must be 
made available to the examiner for 
review. 

3. The RO should then review the VA 
examination reports to determine whether 
they comply with the previous 
instruction.  If either is deficient in 
any regard, immediate corrective action 
should be taken.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence.  The RO should consider all 
of the representative's assertions and 
apply all regulations pertinent to the 
veteran's claims.  The RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  If the 
decision is adverse to the veteran, the 
RO should provide the veteran and his 
representative a supplemental statement 
of the case that lists all pertinent 
statutory and/or regulatory provisions on 
which the RO's denial is based and an 
opportunity to respond thereto before the 
claim is returned to the Board for 
further appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




